Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This NOA is in response to claims filed on 10/14/2019.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance: 
In interpreting the claims filed on 10/14/2019, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art does not teach all of the limitations of the independent claims. Prior art of record, Azizi et al (US 2019/0364492 A1, corresponds to IDS/ISR WO 2018/125686 A2) is deemed closest to the claimed subject matter, (see at least Figures 194, 197, 198, 199, and 200) but fails to teach all of the limitations recited in the independent claims in the manner recited. These limitations distinguish the claimed invention from the prior art of record when taken in the environment of the full claim language.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383.  The examiner can normally be reached on 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PADMA MUNDUR/Primary Examiner, Art Unit 2441